POINTSTAR ENTERTAINMENT CORP.

c/o 800 – 885 West Georgia Street

Vancouver, British Columbia, V6C 3H1

Canada

September 18, 2007

TO:

Hans Bio Shaft Limited

c/o Essex Place, 22 Rodney Road

Cheltenham, Gloucestershire GL50 1JJ

United Kingdom

AND TO:

Hassan Hans Badreddine

P.O. Box 14 – 5422 Beirut

Ain Meriase – Bld no.59

Beirut, Lebanon

Dear Sirs:

RE:      Hans Bio Shaft Limited

This letter sets out the agreement (the "Agreement") among Pointstar
Entertainment Corp., as purchaser ("Pointstar"), Hassan Hans Badreddine ("Mr.
Badreddine") and Hans Bio Shaft Limited, as vendor (the "Vendor") regarding the
transfer and sale by the Vendor to Pointstar of certain assets of the Vendor
relating to a waste water treatment plant system (the "Waste Water System"),
which are comprised of:

 

(a)

all the Vendor’s right, title and interest in the inventions (the "Inventions")
disclosed in United Kingdom patent GB2390365 titled "WASTE WATER TREATMENT PLANT
AND METHOD" that was applied for on July 2, 2002 and granted on March 23, 2004,
including related patent applications PCT/GB04/00002 (publication WO2005066081),
EP20040700280 (publication EP1711440), and US10/585,244 (publication US
2007-0163954 A1) (collectively, the Patents"); and

 

(b)

all fabrication drawings, design calculations and standard complete system
design calculations and fabrication drawings in respect of the Inventions
(collectively, the "Drawings"),

all of which are collectively called the "Purchased Assets".

Acquisition

1.

The Vendor hereby agrees to sell, assign and transfer to Pointstar all of the
Vendor’s right, title and interest in the Purchased Assets on the terms and
subject to the conditions set out in this Agreement (the "Sale Transaction").

 

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

Consideration

2.

In consideration for the sale and transfer of the Purchased Assets to Pointstar,
Pointstar agrees to issue, on Closing (as defined herein) to Mr. Badreddine, the
sole shareholder of the Vendor, 27 million restricted common shares in the
capital of Pointstar (the "Pointstar Shares"). Each of the Vendor and Mr.
Badreddine acknowledges that the Pointstar Shares will be restricted as to sale
by United States securities laws and rules and will carry a restrictive legend
indicating such restrictions.

3.

In addition to the Pointstar Shares, Pointstar will pay cash consideration (the
"Cash Consideration") of $750,000 at Closing.

Bonus

4.

The parties agree and acknowledge that Pointstar will pay Mr. Badreddine an
additional amount of up to $1,750,000 on the following terms:

 

(a)

$750,000 upon the due execution and delivery, within 90 days from Closing, of
contracts for the purchase of the Waste Water System ("Milestone No. 1") in the
aggregate amount of $6,000,000; and

 

(b)

$1,000,000 upon the due execution and delivery, within 180 days from Closing, of
contracts (separate and distinct from the contracts in respect of Milestone No.
1) for the purchase of the Waste Water System in the aggregate amount of
$10,000,000.

5.

For the purpose of Section 4 above, the Waste Water Systems to be counted
include only those entered into by Pointstar after Closing.

Financing

6.

Pointstar will arrange a financing of up to $1,500,000 (the "Financing"),
consisting of up to 3,000,000 units (the "Units") at a price of $0.50 per Unit,
each Unit consisting of one common share and two common share purchase warrants.
One warrant will be exercisable for one common share for a period of 24 months
from the date of issue at an exercise price of $0.55 per share and one warrant
will be exercisable for one common share for a period of 48 months from the date
of issue at an exercise price of $0.60 per share.

7.

The proceeds of the Financing will be used as follows: (i) $750,000 toward the
payment of the Cash Consideration; and (ii) $750,000 as working capital for
Pointstar.

Closing

8.

The closing of the transactions contemplated hereby (the "Closing") will occur
on or before 10:00 a.m. (local time) on September 7, 2007 or at such other time
or date as the

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

parties may agree, to be held at the offices of Pointstar’s solicitors, Clark
Wilson LLP, in Vancouver, Canada.

Due Diligence

9.

Pointstar and the Vendor will each have the right to conduct due diligence on
the other in connection with the transactions contemplated hereby. Each of
Pointstar and the Vendor and their respective accountants, legal counsel and
other representatives will have full access during normal business hours to the
management, properties, books, records, contracts, commitments and other
documents of the other and their subsidiaries, as applicable, in connection with
the transactions contemplated hereby.

Closing Conditions

10.

This Agreement and the closing of the transactions contemplated hereby are
subject to the following:

 

(a)

the passing of resolutions by the board of directors of Pointstar appointing
Mr. Badreddine as the President and a director of Pointstar as of Closing;

 

(b)

agreement of Pointstar to the change of name of Pointstar to such name as the
Vendor may reasonably request, subject to requisite regulatory approvals;

 

(c)

all representations and warranties and covenants contained herein and all other
agreements entered into by the parties in connection with transactions
contemplated hereby being true and correct at Closing; and

 

(d)

all consents, renewals and/or approvals required to be obtained for the purpose
of selling, assigning or transferring the assets will have been obtained.

The conditions set out in paragraphs (a) and (b) above are for the sole benefit
of the Vendor and may be waived by the Vendor at its sole discretion, and the
conditions set out in paragraphs (c) and (d) above are for the mutual benefit of
Pointstar and the Vendor and each may waive any or all of the said conditions as
it applies to the other party.

Representations of Pointstar

11.

Pointstar represents and warrants to the Vendor and Mr. Badreddine as follows,
with the intent that the Vendor and Mr. Badreddine will rely on these
representations and warranties in entering into this Agreement and in concluding
the transactions contemplated hereby:

 

(a)

the authorized capital of Pointstar consists of 300,000,000 common shares with a
par value of $0.001 per share, of which, as of the date hereof, there are
63,000,000 common shares issued and outstanding;

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(b)

other than as set out in paragraph (a) above and as contemplated under this
Agreement, there are no other rights, warrants or options outstanding pursuant
to which any shares of Pointstar may be issued and there are no other securities
issued and outstanding or issuable which are or may be convertible or converted
into shares of Pointstar;

 

(c)

Pointstar is a reporting issuer under the United States Securities Exchange Act
of 1934;

 

(d)

all of Pointstar’s continuous disclosure filings with the United States
Securities Exchange Commission (the "SEC") are in good standing and are complete
and accurate and other than as contemplated herein, there are and will at
Closing be no material changes in Pointstar’s business and affairs from that
which is disclosed in Pointstar’s continuous disclosure documents;

 

(e)

Pointstar is duly organized under the laws of the state of Nevada and has the
power and capacity to enter into this Agreement and carry out its terms; and

 

(f)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Pointstar, and this Agreement
constitutes a legal, valid and binding obligation of Pointstar enforceable
against Pointstar in accordance with its terms.

Representations of the Vendor and Mr. Badreddine

12.

Each of the Vendor and Mr. Badreddine represents and warrants to Pointstar as
follows, with the intent that Pointstar will rely on these representations and
warranties in entering into this Agreement and in concluding the transactions
contemplated hereby:

 

(a)

the Vendor is a corporation duly organized and in good standing under the laws
of the United Kingdom and has the power and capacity to enter into this
Agreement and carry out its terms;

 

(b)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of the Vendor, and this Agreement
constitutes a legal, valid and binding obligation of the Vendor and Mr.
Badreddine enforceable against each of the Vendor and Mr. Badreddine in
accordance with its terms;

 

(c)

neither the execution and delivery of this Agreement nor the completion of the
transactions contemplated hereby will violate any of the terms and provisions of
the constating documents of the Vendor, or any order, decree, statute, by-law,
regulation, covenant or restriction applicable to the Vendor or any of the
Purchased Assets;

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

(d)

with the exception of the prosecution of the patent applications that form part
of the Purchased Assets, there is no litigation or administrative or
governmental proceeding or enquiry pending, or to the knowledge of the Vendor or
Mr. Badreddine threatened against or relating to the Vendor, the Vendor’s
business or any of the Purchased Assets, nor does the Vendor or Mr. Badreddine
know of any reasonable basis for any such action, proceeding or enquiry;

 

(e)

they have no actual knowledge or reason to believe that any invention disclosed
in the Patents is unpatentable, including for lack of novelty, inventiveness, or
utility;

 

(f)

they have no actual knowledge or reason to believe that the disclosure of any
invention in the Patents will fail to meet the requirements of enablement,
description or best-mode demanded under United States patent law;

 

(g)

for all inventions disclosed in the Patents, they have provided to Pointstar a
fully enabling description of the current best-mode, including all improvements
to such inventions since the time the Patents were filed;

 

(h)

they have identified to Pointstar all inventions in which they have an interest
or right that are in the same technical fields or address the same commercial
markets as any invention disclosed in the Patents;

 

(i)

the inventors designated in the Patents are inventors of at least one invention
disclosed in the Patents;

 

(j)

any person who is an inventor of an invention disclosed in the Patents is
designated as an inventor in the Patents;

 

(k)

all inventors designated in the Patents have assigned to the Vendor all their
rights in the inventions disclosed in the Patents, including all rights to file
related domestic applications, including divisional and continuing applications,
and all rights to file corresponding foreign applications, including asserting
claims of priority under the Paris Convention and the Patent Cooperation Treaty;

 

(l)

the Vendor has all right, title and interest in the Purchased Assets and owns
and possesses and has good and marketable title to the Purchased Assets free and
clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims. In particular, without limiting the generality of
the foregoing:

 

(i)

they have no actual knowledge or reason to believe that there are any rights or
interests encumbering the Vendor’s ownership of the Patents; and

 

(ii)

the Purchased Assets have not been used in a manner which does or will give rise
to any obligation of restoration or removal or any liability for the costs of
restoration or removal or for the payment of damages to any third party;

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

 

(iii)

they have no actual knowledge or reason to believe that any inventor designated
in the Patents has granted and is under any obligation to grant any right in an
invention disclosed in the Patents to any party other than the Vendor;

 

(iv)

the Vendor has not granted and is under no obligation to grant any right in an
invention disclosed in the Patents to any party of than Pointstar; and

 

(v)

they have no actual knowledge or reason to believe that practicing any invention
disclosed in the Patents in its best mode or in any other commercially
reasonable way is likely to require a license of third-party rights;

 

(m)

the Patents are recorded as being in good standing in the applicable patent
offices and the Vendor is recorded as the sole owner and assignee, free and
clear of any encumbrance;

 

(n)

they have no actual knowledge or reason to believe that any invention disclosed
in the Patents is being made, used or sold by any other person;

 

(o)

they have no actual knowledge or reason to believe that intellectual property
originating from any person other than the Vendor or an inventor designated in
the Patents has been incorporated into in the Patents;

 

(p)

the Patents are the earliest patent rights sought by any of the inventors
designated in the Patents for any invention disclosed in the Patents;

 

(q)

the Patents are the only patent rights sought by any of the inventors designated
in the Patents for any invention disclosed in the Patents;

 

(r)

they have no actual knowledge or reason to believe that the Patents lacks
commercial value or has less commercial value than when it was filed;

 

(s)

they believe that the Patents will yield patent rights sufficient to prevent
others from making, using or selling a waste water treatment plant including: a
treatment chamber containing a plurality of sludge carrier elements, and, in a
lower part thereof a bio-film collection region for receiving in use bio-film
from said sludge carrier elements; an outlet for delivering waste water into an
upper part of said treatment chamber; a settlement chamber in flow communication
at its lower end with said treatment chamber, whereby in use water may flow from
said treatment chamber via said bio-film collection region to said settlement
chamber; a generally vertical column disposed in said treatment chamber and
having an upper end which projects above the liquid surface in use, and a lower
region in flow communication with said treatment chamber, and air delivery means
for introducing air or other gas into a lower region of said column in use to
aerate the liquid therein and to cause the liquid to flow upwardly to overflow
into said treatment chamber; and

 



 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(t)

the Drawing are a complete and accurate set of all fabrication drawings, design
calculations and standard complete system design calculations and fabrication
drawings in respect of the Inventions.

Covenants

13.

Pointstar hereby covenants to the Vendor as follows:

 

(a)

Pointstar will conduct its business in the ordinary and normal course and will
not, without the prior written consent of the Vendor, enter into any transaction
which would cause any of its representations, warranties or agreements contained
in this Agreement to be incorrect or which would constitute a breach of any
covenant or agreement of Pointstar herein; and

 

(b)

Pointstar will not issue or redeem any shares in its capital nor issue any
securities convertible or exchangeable into shares, other than pursuant to the
terms of this Agreement.

14.

Each of the Vendor and Mr. Badreddine hereby covenants to Pointstar as follows:

 

(a)

the Vendor will conduct its business in the ordinary and normal course and will
not, without the prior written consent of Pointstar, enter into any transaction
which would cause any of its representations, warranties or covenants contained
in this Agreement to be incorrect or which would constitute a breach of any
covenant or agreement of the Vendor or Mr. Badreddine herein, and in particular,
without limiting the generality of the foregoing, each of the Vendor and Mr.
Badreddine will not take any action which could reasonably result in any
material adverse change to the Vendor or sell, transfer, dispose of, charge or
otherwise encumber any of the Purchased Assets or any rights, interests or
entitlements in respect thereof; and

 

(b)

each of the Vendor and Mr. Badreddine acknowledges that Pointstar will be
required to provide substantial disclosure about the Purchased Assets to the SEC
and each of them agrees to fully co-operate to provide in a timely manner such
information and disclosure about the Purchased Assets as Pointstar’s legal
counsel and auditors, as applicable, may request.

Survival of Representations, Warranties and Covenants

15.

All representations, warranties and covenants made by each of the parties hereto
will, unless otherwise expressly stated, survive Closing and any investigation
made by the parties and will continue in full force and effect for the benefit
of the respective parties.

 



 


--------------------------------------------------------------------------------



 

- 8 -

 

 

Binding Agreement

16.

Upon acceptance of the terms of this Agreement by all of the parties hereto,
this Agreement will be deemed to constitute and will be a legally valid and
binding agreement.

Termination

17.

In the event Closing has not occurred by September 30, 2007, either party may
elect to terminate this Agreement and all obligations of the parties hereunder
will cease, except the obligation to return any Cash Consideration advanced. No
party may elect to terminate if it has not complied with its obligations
hereunder and the other party does not agree to terminate.

Confidentiality

18.

The Vendor acknowledges that Pointstar is a public company and has an obligation
to disclose all material information about its affairs. The Vendor agrees that
it will not trade in the securities of Pointstar while in possession of, nor
will they inform others of (except on a need to know basis), any non-disclosed
material information about Pointstar.

General

19.

This Agreement represents the entire agreement between the parties with respect
to the transactions contemplated herein and supersedes all other prior
agreements, understandings, negotiations and discussions.

20.

The parties will execute such further and other documents and do such further
and other things as may be necessary to carry out and give effect to the full
intent of this Agreement.

21.

Time is of the essence hereof.

22.

This Agreement will be governed and interpreted in accordance with the laws of
the State of Nevada.

23.

Each party to this Agreement will be responsible for all of its own expenses,
legal and other professional fees, disbursements, and all other costs incurred
in connection with the negotiation, preparation, execution, and delivery of this
Agreement and all documents and instruments relating hereto and the consummation
of the transactions contemplated hereby.

24.

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, personal representatives,
successors and assigns.

25.

All dollar references herein are to United States dollars.

 



 


--------------------------------------------------------------------------------



 

- 9 -

 

 

26.

This Agreement may be executed in counterparts and by facsimile with the same
effect as if each of the parties hereto had signed the same document and all
counterparts will be construed together and constitute one and the same
instrument.

 



 


--------------------------------------------------------------------------------



 

- 10 -

 

 



If the foregoing correctly sets out the terms of our agreement, please execute
this letter in the space provided.

POINTSTAR ENTERTAINMENT CORP.

 

 

Per:

/s/ Imad Yassine                                  

 

Authorized Signatory

AGREED TO AND ACCEPTED THIS 18th DAY OF SEPTEMBER, 2007.

HANS BIO SHAFT LIMITED

 

 

Per:

/s/ Hassan Hans Badreddine                

 

Authorized Signatory

 

SIGNED, SEALED AND DELIVERED by HASSAN HANS BADREDDINE in the presence of

/s/ Talal Yassin                                               
Witness Signature

Talal Yassin                                                     
Name

918–1030 West Georgia Street, Vancouver, BC          
Address

)
)
)
)
)
)
)
)
)
)






/s/ Hassan Hans Badreddine                            
HASSAN HANS BADREDDINE

 

 

 

CW1371617.4

 

 

 